DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in this Office Action.
	Claims 1-17 are amended.
	Claims 18-20 are new.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2014/0196090) in view of Patil (US 2009/0037947).
	Regarding claims 1, 9, and 17, Kataoka discloses a video push method (Paragraph 40 illustrates an apparatus for displaying a program guide), comprising:
	obtaining keyword information (Paragraph 43 illustrates receiving a keyword based on a search request received from a user), and filtrating electronic program information according to the keyword information to obtain first push information (Paragraph 43 illustrates searching programs on the program guide based on the keyword search request);
	filtrating network video information according to the keyword information to obtain second push information (Paragraph 43 illustrates searching for VOD video titles based on the keyword search request); and
	generating a push list according to the first push information and the second push information, and pushing videos according to the push list (Paragraph 43 illustrates performing the search request and transmitting the search result based on the requested keyword search of the video contents of a programming guide and VOD video titles).
	Kataoka fails to disclose wherein the keyword information is tag information pre-stored corresponding to each video in a current network video system and in an electronic program system; or the keyword information is a name of a sub-classified video type of videos.
	Patil discloses wherein the keyword information is tag information pre-stored corresponding to each video in a current network video system and in an electronic program 
	It would have been obvious before the effective filing date of the claimed invention to modify Kataoka to include wherein the keyword information is tag information pre-stored corresponding to each video in a current network video system and in an electronic program system; or the keyword information is a name of a sub-classified video type of videos as disclosed in Patil because the use of keyword information representing different categories/sub-categories would have been useful in search for relevant content to the user.
	Regarding claims 4 and 12, Kataoka as modified by Patil discloses wherein the step of filtrating network video information according to the keyword information to obtain second push information comprises: determining whether there exists match information matching the keyword information in the network video information; and in determination that there exists the match information, filtrating the match information to obtain the second push information (Kataoka: Paragraph 43 illustrates searching for VOD video titles based on the keyword search request, and thus, matching keywords to words associated with the VOD video titles).
Claims 2, 3, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2014/0196090), in view of Patil (US 2009/0037947), and in further view of Patel et al. (US 2015/0215670).
	Regarding claims 2 and 10, Kataoka as modified by Patil discloses wherein the step of filtrating electronic program information according to the keyword information to obtain first push information comprises: filtrating the electronic program information according to the keyword information to obtain the first push information (Kataoka: Paragraph 43 illustrates searching programs on the program guide based on the keyword search request).

	Patel discloses wherein the step of filtrating electronic program information according to the keyword information to obtain first push information further comprises: obtaining an event information table of electronic program information, wherein the electronic program information comprises network information, program group information, service description information, and event information expressed in text format, the event information table is a table of information on events, the information in the event information table is propagated by data segments, and the table is identified by a table identifier, the event information corresponding to the table identifier is obtained according to the table identifier; and determining the table identifier of the event information table, and filtrating the electronic program information according to the table identifier (Paragraphs 64 and 65 illustrate obtaining EIT information that may include identifiers for each EIT for providing and filter through certain EPG data such as current programming, a 2-day EIT, 9-day EIT, etc., wherein the EIT may provide information such as which may be in chronological order, regarding events within a service, such as program titles and other EPG data (e.g., scheduled 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Patel to Kataoka in view of Patil to disclose wherein the step of filtrating electronic program information according to the keyword information to obtain first push information further comprises: obtaining an event information table of electronic program information, wherein the electronic program information comprises network information, program group information, service description information, and event information expressed in text format, the event information table is a table of information on events, the information in the event information table is propagated by data segments, and the table is identified by a table identifier, the event information corresponding to the table identifier is obtained according to the table identifier; and determining the table identifier of the event information table, and filtrating the electronic program information according to the table identifier because it would have been common to use EITs for obtaining and filtering EPG data, especially EITs are used to receive programming data to create an EPG.
	Regarding claims 3 and 11, Kataoka as modified by Patil and Patel discloses wherein the step of filtrating the electronic program information according to the table identifier and the keyword information comprises: determining a preset priority corresponding to the table identifier; and filtrating the electronic program information according to the preset priority and the keyword information (Patel: Paragraphs 64 and 65 illustrate obtaining EIT information that may include identifiers for each EIT for providing and filter through certain EPG data such as current Kataoka: Paragraph 43 illustrates searching programs on the program guide based on the keyword search request).
	Regarding claims 18 and 20, Kataoka as modified by Patil and Patel discloses wherein the step of determining a preset priority corresponding to the table identifier; and filtrating the electronic program information according to the preset priority and the keyword information comprises: determining preset priorities of table identifiers of event information tables, and obtaining pieces of event information corresponding to the table identifiers in an order of preset priorities of the table identifiers from the highest to the lowest, wherein values of the table identifiers determine the preset priorities of the table identifiers; matching the obtained pieces of event information with the keyword information in an order of the preset priorities from the highest to the lowest until a number of obtained pieces of event information matching the keyword information reaches a preset threshold; and generating the first push information according to the obtained pieces of event information matching the keyword information in an order of the preset priorities from the highest to the lowest (Patel: Paragraphs 64 and 65 illustrate obtaining EIT information that may include identifiers for each EIT for providing and filter through certain EPG data such as current programming, a 2-day EIT, 9-day EIT, etc., and thus, an order priority from earliest to the latest EIT) (Kataoka: Paragraph 43 illustrates searching programs on the program guide based on the keyword search request).
	Regarding claim 19, Kataoka as modified by Patil and Patel discloses wherein the step of determining whether there exists match information matching the keyword information in the network video information comprises: obtaining a match degree between the keyword information and the network video information, wherein the match degree is determined according to a match degree between the keyword information and a name or a title of the network video information; Kataoka: Paragraph 43 illustrates searching programs on the program guide based on the keyword search request, and thus, providing results for keyword matches above a match degree).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2014/0196090), in view of Patil (US 2009/0037947), and in further view of Gorur et al. (US 2015/0178282).
	Regarding claims 5 and 13, Kataoka as modified by Patil discloses wherein the step of filtrating the match information comprises: obtaining a match definition of the match information; and filtrating the match information according to the match definition (Kataoka: Paragraph 43 illustrates searching for VOD video titles based on the keyword search request, and thus, matching keywords to words associated with the VOD video titles).
	Kataoka as modified by Patil fails to disclose wherein the step of filtrating the match information further comprises: detecting bandwidth information of a current network, and determining a present definition according to the bandwidth information; and filtrating the match information according to the preset definition.
	Gorur discloses wherein the step of filtrating the match information further comprises: detecting bandwidth information of a current network, and determining a present definition according to the bandwidth information; and filtrating the match information according to the 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Gorur to Kataoka in view of Patil to disclose wherein the step of filtrating the match information further comprises: determining a preset definition; filtrating the match information according to the preset definition because it would have been common to recommend content based on network bandwidth conditions in order to provide content that may be streamed without any glitches to the user device.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2014/0196090), in view of Patil (US 2009/0037947), and in further view of Jeon et al. (US 2014/0033238).
	Regarding claims 7 and 15, Kataoka as modified by Patil discloses wherein the step of generating a push list according to the first push information and the second push information comprises: generating a push list according to the first push information, the second push information (Kataoka: Paragraph 43 illustrates performing the search request and transmitting the search result based on the requested keyword search of the video contents of a programming guide and VOD video titles).
	Kataoka as modified by Patil fails to disclose wherein the step of generating a push list according to the first push information and the second push information further comprises: obtaining video numbers and history information of the first push information and the second push information; determining video priorities of the first push information and the second push information according to the video numbers and the history information; generating a push list according to the first push information, the second push information, and the video priorities.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jeon to Kataoka in view Patil to disclose wherein the step of generating a push list according to the first push information and the second push information further comprises: obtaining video numbers and history information of the first push information and the second push information; determining video priorities of the first push information and the second push information according to the video numbers and the history information; generating a push list according to the first push information, the second push information, and the video priorities because it would have been a common feature to recommend content based on a user’s viewing history because it would provide content that would most likely be of interest to the user.
Allowable Subject Matter
Claims 6, 8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6 and 14, the features disclosed in the claim overcome the prior art of record.  For instance, Gorur et al. (US 2015/0178282), Sharifi et al. (US 2017/0366587), and 
	Regarding claims 8 and 16, the features disclosed in the claim overcome the prior art of record.  For instance, Jeon et al. (US 2014/0033238) teaches determining content recommendations based on viewing history information such as days and time slots which are watched by the user over a predetermined number of times.  However, the prior art of record does not teach the claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. (US 2016/0225023) (Paragraphs 55 and 56); Ryu et al. (US 2015/0033260) (Paragraph 74); and Matheny et al. (US 2009/0228774) (Paragraph 68).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425